JOSEPH, J.
This is an appeal from an order declaring appellant to be mentally ill and committing him to the custody of the Mental Health Division under ORS ch 426. The committing judge orally stated:
"Both the examiners in their reports indicate that you are suffering from a severe mental disorder, and from just observing you and listening to your testimony, why there’s no question in my mind that you are suffering from a serious mental disorder. There’s no question in my mind that you are incapable of providing for your basic needs in terms of food, clothing, shelter, the hygiene, and it seems to me that these are connected, that your inability to provide for your basic needs are pretty clearly related to your mental disorder.”
He entered an order finding the appellant mentally ill beyond a reasonable doubt.
On de novo review we conclude, as did the trial court, beyond a reasonable doubt that appellant was suffering a mental disorder which caused him to be unable to provide for his needs and care. ORS 426.005(2). State v. O’Neill, 274 Or 59, 545 P2d 97 (1975); State v. Lucas, 31 Or App 947, 571 P2d 1275 (1978).
Affirmed.